Order entered June 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00369-CV

                       SATFRAZ TAJ AND ZUBEDA TAJ, Appellants

                                                 V.

    HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-02669-2018

                                             ORDER
       This is an accelerated appeal from the trial court’s March 21, 2019 order denying

appellants’ request for a temporary injunction. Before the Court are appellee’s motion for

dismissal for want of jurisdiction, appellants’ response, and appellee’s reply. We DENY the

motion.

       As both the clerk’s and reporter’s records have been filed, we ORDER appellants to file

their brief on the merits no later than June 26, 2019.

                                                         /s/   KEN MOLBERG
                                                               JUSTICE